Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed laundry appliance having the cabinet; a storage drawer; a drawer body sliding means arranged on the drawer body, and drawer handle sliding means arranged on the drawer handle and adapted to slidingly engage with the drawer body sliding means for allowing the drawer handle to move with respect to the drawer body, wherein: said drawer body sliding means and said drawer handle sliding means extend along a second direction perpendicular to the first direction and parallel to a top surface of the cabinet so as to allow the drawer handle to be detached from the drawer body by a lateral movement along said second direction.
The prior art teaches drawers which slide in, and even a glass cover, but the perpendicular sliding does not appear to be taught or made obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711